Tilson, Judge:
In the appeals listed in schedule A, hereto attached and made a part hereof, counsel for the parties have stipulated that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this ease.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in. similar cases then pending on appeal. Judgment will be rendered accordingly.